IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


KENNETH J. KONIAS, JR.,                   :   No. 34 WAP 2019
                                          :
                   Appellant              :   Appeal from the Order of the
                                          :   Commonwealth Court entered July
                                          :   2, 2019 at No. 21 MD 2019.
             v.                           :
                                          :
                                          :
DEPARTMENT OF CORRECTIONS, JOHN           :
E. WETZEL, SECRETARY, ALLEGHENY           :
COUNTY CLERK OF COURTS CASE               :
MANAGER MICHAEL MCGEEVER,                 :
                                          :
                   Appellees              :


                                   ORDER


PER CURIAM
    AND NOW, this 26th day of March, 2020, the Order of the Commonwealth Court is

AFFIRMED.